Citation Nr: 1538172	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  13-14 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable rating for bilateral plantar warts.

3.  Entitlement to service connection for traumatic brain injury, to include as secondary to concussion.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a left ankle condition, to include as secondary to bilateral plantar warts.

6.  Whether new and material evidence has been received to reopen a claim for a right ankle sprain, and, if so, whether service connection is warranted.

7.  Whether new and material evidence has been received to reopen a claim for right 4th finger deformity, post-operative and, if so, whether service connection is warranted. 
REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1987 to January 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the claim has since been transferred to the RO in Los Angeles, California. 

In November 2014, the Veteran and his wife testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  At that time, the record was held open for 90 days to allow for the submission of additional evidence.  In February 2015, the Veteran submitted additional evidence in support of his appeals, accompanied by a waiver of initial consideration by the agency of original jurisdiction (AOJ).  Therefore, the Board may properly consider such evidence.  See 38 C.F.R. 
§ 20.1304 (2014).
As regards characterization of the appeal with respect to a right ankle sprain and a right 4th finger deformity, the Board points out that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate each claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the Veteran's claims has been received-and in view of the Board's favorable disposition of the requests to reopen-the Board has characterized the appeal as to a right ankle sprain and a right 4th finger deformity as now encompassing the last two matters set forth on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals that, except for the transcript of the November 2014 hearing, the documents therein are either duplicative of those contained in the VBMS or irrelevant to the claim on appeal.

The Board's decisions regarding service connection for tinnitus and reopening the claims for service connection for right ankle sprain and right finger deformity are set forth below.  The claims for the reopened disabilities, on the merits, along with the claims for a compensable rating for plantar warts, service connection for a traumatic brain injury secondary to concussion, bilateral hearing loss, and a left ankle sprain, are addressed in the remand, following the order.  These matters are being remanded to AOJ.  VA will notify the Veteran when further action, on his part, is required.

FINDINGS OF FACT

1.  The evidence indicates the Veteran's tinnitus has existed since service. 

2.  In a February 1990 decision, the RO denied service connection for a right ankle sprain and right 4th finger deformity.  Although notified of the denial and of his appellate rights the Veteran did not initiate an appeal, nor was new and material evidence received during the one-year period following notification of the denial, or additional service records received.

3.  Evidence associated with the claims file since the February 1990 denial of the claims for right ankle sprain and right 4th finger deformity includes new evidence that is not cumulative or redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate each claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Resolving any reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The February 1990 decision in which the RO denied service connection for a right ankle sprain and right 4th finger deformity is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2014).
 
3.  As pertinent evidence received since the February 1990 denial is new and material, the criteria for reopening the claims for a right ankle sprain and right 4th finger deformity are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

As the Board's decision to grant service connection for tinnitus herein constitutes a complete grant of the benefit sought on appeal, and given the favorable disposition of the Veteran's request to reopen the claims for service connection for a right ankle sprain and right 4th finger deformity, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.  Similarly, any potential deficiency in the conduct of the Board's hearing has been rendered harmless as to the claim for service connection for tinnitus.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) (holding that 38 C.F.R. § 3.103(c)(2) imposes on a VA hearing officer (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence).  
Therefore, no further action is required to comply with the VCAA and the implementing regulations, as noted above.

A. Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 111; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board further notes that the Court of Appeals for Veterans Claims (Court) recently held that tinnitus is to be considered an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, ___F.3d ___ (Fed. Cir. Feb. 9, 2015).  Therefore, tinnitus is one of the diseases presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (10 percent and one year, respectively, for organic diseases of the nervous system), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With a chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b), pertaining to the award of service connection the basis of continuity of symptomatology, apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Furthermore, although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his tinnitus is the result of his exposure to live fire exercises while serving as an Indirect Fire Infantryman in the Army.  In addition, the Veteran contends that he has experienced ringing in his ears ever since an in-service Humvee accident in 1987.  The Veteran testified in November 2014 that he began to experience ringing in his ears immediately after the accident, and that such ringing has increased ever since. 

The Veteran's private medical records document a diagnosis of tinnitus as early as October 2009. 

In a May 2010 letter, the Veteran's private doctor indicated that she had treated the Veteran for sensorineural hearing loss and tinnitus in 2009.  While the letter discussed the possible etiology of the Veteran's hearing loss, tinnitus was not discussed.  For this reason, the Board finds that the doctor's opinion is of little probative value.

In addition, in a December 2014 letter, another of the Veteran's private doctors indicated that he had reviewed the Veteran's private medical records, as related to his tinnitus and hearing loss.  He noted the Veteran's in-service concussion and his statement relating his tinnitus to his time in service.  The doctor determined that the Veteran's tinnitus is a result of his reported in-service noise exposure, as noise exposure is a "well known" cause of tinnitus. 

The Board finds that the December 2014 opinion is entitled to some probative weight, as the doctor explained the reasons for his conclusion based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  However, in linking the Veteran's tinnitus to in-service noise exposure, the doctor alluded to it being "well known" that noise exposure caused tinnitus, but did not cite any specific medical literature to support this assertion or relate it to the Veteran's specific case.  Therefore, the letter is given little probative weight in determining the etiology of the Veteran's tinnitus.

Also, the Board notes that, in support of his claim, the Veteran submitted multiple prior decisions issued by the Board which granted service connection for tinnitus.  However, previous decisions from the Board pertaining to other veterans have no precedential value and are binding only with regard to the specific case decided.  See 38 C.F.R. § 20.1303; see also Lynch v. Gober, 11 Vet. App. 22, 27 (1997).  In addition, the Veteran has submitted various articles from the Internet, generally concerning the etiology of tinnitus.  

As noted above, the Veteran indicated in his November 2014 testimony that he had experienced a ringing in his ears since his military service.  A veteran is competent to describe symptoms that he experienced in service, or at any time after service, when the symptoms he perceived were experienced directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno, supra; see also Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

The Board finds no significant evidence contradicting the Veteran's account of in-service acoustic trauma and associated tinnitus since his discharge from service.  The Veteran consistently reported that his tinnitus began while in service, and that it has continued ever since.  Thus, in light of the credibility of the Veteran's statements and the provisions of 38 C.F.R. §§ 3.307 and 3.309(a), the Board finds that evidence of record reasonably demonstrates the occurrence of in-service acoustic trauma and the existence of tinnitus symptoms since discharge from service.  Therefore, the Board resolves all doubt in favor of the Veteran and finds that his tinnitus is etiologically related to his noise exposure during active military service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  Consequently, service connection for tinnitus is warranted.

B. New and Material Evidence 

By way of history, in its February 1990 rating decision, the AOJ denied the Veteran's claims for service connection for a right ankle sprain and right 4th finger deformity, post-operative (hereinafter, "right finger deformity").  Evidence of record at that time included the Veteran's service treatment records.  The AOJ determined that these records showed that the Veteran's right ankle sprain was treated and resolved without any ascertainable residual disability, and that the Veteran's right finger deformity existed prior to service and was not aggravated beyond its normal progression.  Therefore, the AOJ denied the Veteran's claims. 

Although the Veteran was notified of the denial and of his appellate rights, he did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period following notification of the denial, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  As such, the AOJ's February 1990 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in September 2009.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the February 1990 decision.  

Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since the February 1990 AOJ decision includes private treatment records dated January 1994 to January 2010; employment records dated November 1994 to July 2009 documenting the Veteran's absences from work; an April 2010 statement from the Veteran, concerning his disabilities; the transcript of the November 2014 hearing; and letters from his private physicians, dated May 2010, December 2014 and January 2015.

Regarding the right ankle sprain, an October 2009 private treatment note shows the Veteran was treated for ankle pain, to include pain in his Achilles tendon.  He was diagnosed at that time with plantar fasciitis, Achilles tendonitis, plantar wart and instability of the ankle, and referred to a podiatrist for further treatment.

The January 2015 letter from the Veteran's physician indicated that the Veteran had been treated for bilateral foot pain, which the Veteran indicated had started during his military service.  The doctor indicated the Veteran had been seen and treated for bilateral metatarsalgia, pes cavus deformity with pronation syndrome, hammertoe deformity and xerosis.  The letter concluded with the doctor indicating that the medical conditions listed were "possibly a result of [the Veteran's] military service."

Regarding the Veteran's right finger deformity, an October 2009 private treatment note showed treatment for a "hand problem," with complaints of right hand weakness, numbness and pain.  The Veteran's right 4th finger was found to be flexed approximately 90 degrees, and he was able to fully flex the finger, but not extend beyond.  No tenderness was found.  The Veteran was diagnosed with a scar causing joint contracture of finger, and he was referred to an orthopaedist for treatment. 

A December 2009 treatment note indicated the Veteran was seen for pain the ulnar digits, numbness/tingling over small and right finger, of moderate severity.  The Veteran indicated his hand was getting weaker and the joint painful.  A private treatment note from later that month indicated the Veteran had been diagnosed with mild right carpal tunnel syndrome. 

In his April 2010 statement, the Veteran described the initial injury to his finger, as well as the surgery he underwent while in service.  He indicated that his finger injury was aggravated by his active duty service, and that as a result, he has developed further conditions.  The Veteran indicated that, following discharge, his finger was functional but not as strong or as flexible as before the in-service surgery.  The Veteran indicated he had since been diagnosed with carpal tunnel syndrome of the right wrist, and had experienced nerve damage, painful scarring, grip and hand strength problems, flexion contracture and bowstring of the right ring finger, limitation of motion of the hand and wrist.  The Veteran noted that he experienced pain in his finger, palm and wrist due to the injury.  He indicated that typing, writing, lifting or prolonged inactivity caused the pain to reach to his forearm.  The scarring and periodic swelling caused pain, weakness and discomfort, which increase with use of his right hand.  The Veteran described being unable to hold objects for long periods of time.  He indicated that he wore a wrist splint when writing or typing, and that his range of motion was restricted.  The Veteran indicated that such problems caused a marked interference with his work as a police officer and caused him to miss work.  Even when at work, he continued, he had problems manipulating handcuffs, his handgun and detaining suspects due to his injury. 

Finally, in the January 2015 letter, the Veteran's physician indicated that the Veteran was seen for decreased range of motion and deformity of the right 4th finger in 2009, and relayed symptoms such as decreased sensation of the ulnar nerve distribution, first dorsal interosseus weakness, a positive elbow flexion test, and cubital tunnel syndrome.  As indicated above, the physician indicated that the conditions listed were "possibly a result" of the Veteran's military service. 

The Board finds that the above-described evidence provides a basis for reopening the Veteran's claims for service connection for a right ankle sprain and right finger deformity.  The evidence is "new" in that it was not before agency decision makers at the time of the February 1990 denial of the claims for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it relates to the diagnosis and etiology of the claimed disabilities for which service connection is being sought.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has also held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

Presuming the credibility of the newly submitted evidence and pursuant to the very low threshold of Shade, the Board finds that the evidence received since the February 1990 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claims for service connection for a right ankle disability and a right finger deformity.  See 38 C.F.R. § 3.156(a).  In this regard, medical evidence of record at the time of the prior denial essentially indicated that the Veteran did not have any of the claimed disabilities for which service connection was sought, as the ankle had apparently fully healed and the finger disability pre-existed service and was not aggravated by same.  The evidence added to the file since then shows that the Veteran has been diagnosed with multiple foot-related disabilities, and been treated for conditions possibly related to his right finger deformity.   In addition, the Veteran's physician indicated that the conditions described were possibly related to his military service.  

As such, the additional evidence summarized above and received since the February 1990 rating decision, is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Therefore, presuming its credibility, this evidence, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a) and provides a basis to reopen the service connection claims for a right ankle sprain and right finger deformity.  See 38 U.S.C.A. § 5108.  Accordingly, the claims are granted to this extent.

ORDER

Service connection for tinnitus is granted. 

As new and material evidence to reopen the claims for service connection for a right ankle sprain and a right 4th finger deformity, post-operative, has been received, to this extent only, the appeal is granted.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

A. Plantar Warts

The Veteran's plantar wart disability is evaluated at a noncompensable rate, effective January 7, 1990, under Diagnostic Code 7819-7824.  He argues that his disability has worsened.  At the November 2014 hearing before the Board, the Veteran testified that he gets lesions on his feet, which bleed.  In addition, the Veteran indicated that because of the painful condition of his feet, he was forced to walk on the sides of his feet, which caused various other conditions, such as pes cavus and metatarsalgia, to develop as a result. 

As an initial matter, the Board finds that a remand is necessary in order to afford the Veteran a new VA examination so as to determine the current nature and severity of his plantar wart disability.  In this regard, the Board observes that he was last examined by VA in July 2009; however, since such examination, the Veteran has alleged that his plantar wart disability has increased in severity, as discussed further below.  As the evidence suggests a material change in the Veteran's disability, reexamination is warranted under 38 C.F.R. § 3.327 (2014) (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

At the time of the July 2009 VA examination, the examiner affirmed the prior diagnosis of bilateral plantar wart of the right foot.  He noted that the Veteran described symptoms of hard lesions on the bottoms of his feet.  In addition, the Veteran reported pain, imbalance and difficulty walking due to the condition, as well as ankle weakness.  The Veteran shaved off the callouses and warts but they returned.  The Veteran took over the counter pain medication and experienced imbalance, pain while walking and running, and cramps. 

Evidence associated with the record since the July 2009 VA examination shows that the Veteran's condition may have worsened.  Specifically, in the testimony noted above, the Veteran contends that his feet openly bleed due to the plantar wart condition, and that he has developed subsequent ankle conditions as a result of altering his gait due to his service-connected disability. 

Additionally, a new examination is warranted because the evidence of record indicates that the Veteran has been diagnosed with other foot conditions which may, or may not, be manifestations of his service-connected plantar wart disability.  As noted above, private medical records indicate the Veteran has been diagnosed with conditions other than plantar warts; specifically, bilateral metatarsalgia, pes cavus deformity with pronation syndrome, hammertoe deformity and xerosis.  

The July 2009 VA examination does not address any of the above medical history or diagnoses.  Because the Veteran has suggested potential manifestations of his plantar wart disability and because such disability may have worsened, a remand is necessary to afford the Veteran a new VA examination to assess the current nature and severity of his service-connected disability.  See Snuffer, supra; Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

B. Traumatic Brain Injury

With respect to his alleged TBI, the Veteran asserts that he has experienced headaches, tremors, memory loss, trouble concentrating and difficulties communicating ever since striking his head and losing consciousness in an in-service Humvee accident.  

A November 1987 service treatment record shows that the Veteran was treated following an accident in which he was riding in the back of a vehicle and struck his head against a table.  The Veteran reported being told he was unconscious following the accident.  The following day, the Veteran awoke and was bleeding from his nose.  In addition, he indicated he could not keep food down, was sleepy and dizzy, and had blurred vision.  The Veteran was diagnosed with a possible concussion. 

Although post-service private treatment records are silent for any headaches, tremors, memory loss, concentration troubles or difficulty communicating, the Board finds that the Veteran is competent to report such symptoms.  See Layno, supra (lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge). 

The Board notes that the Veteran has not yet been afforded a VA examination with regard to such claim.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

Therefore, given his competent report of neurological symptoms that he alleges have existed since his in-service accident, the Veteran should be afforded a VA examination to determine the existence, nature and etiology of any claimed traumatic brain injury, to include as secondary to any concussion.  Id., 38 C.F.R. 
§ 3.159(c)(4).




C.  Bilateral Hearing Loss

The Board further notes that the Veteran has not yet been afforded a VA examination with regard to his claim for service connection for bilateral hearing loss.  As noted above, VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon, supra.  The threshold for determining a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id. at 83. 

Here, the record demonstrates the Veteran has a current diagnosis of hearing loss, as defined by VA.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

An October 2009 private audiological exam shows that the Veteran's right ear auditory threshold exceeds 40 at 4000 Hertz, and his left ear auditory threshold appears to exceed 26 at 2000, 3000 and 4000 Hertz.  

In addition, the Veteran contends that he was exposed to loud noise during his participation in live fire exercises while in service.  The Board notes that the Veteran is competent to report in-service noise exposure.  Layno, supra.  The Veteran also testified at his November 2014 hearing that he had experienced hearing loss as a result of his in-service accident. 

The record also contains a May 2010 letter from his doctor concerning his bilateral hearing loss.  The doctor indicated that the Veteran's hearing loss "was exacerbated by the noise trauma" of his military service and would be improved through the use of a hearing aid.  The Board finds this opinion inadequate.  As the letter lacks a sufficiently detailed supportive rationale for its conclusion, it is insufficient, by itself, to support a grant of the Veteran's claim.  See Nieves- Rodriguez, supra; Stefl, supra.

Therefore, in light of the Veteran's statements concerning symptoms in service, and the lack of probative evidence concerning its origin, the Board finds that he should be afforded a VA examination to determine the etiology of his bilateral hearing loss.  See 38 C.F.R. § 3.159(c)(4).

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  As such, upon examination, a VA examiner will be requested to comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss, including for example in conjunction with his day-to-day activities.

D.  Left Ankle Disability

The Veteran has claimed that he currently has a left ankle disorder, which arose not from service but as a consequence of his service-connected plantar warts and/or his right ankle sprain.  In his November 2014 testimony before the Board, the Veteran indicated that he experienced pain and had to alter his gait due to those conditions, and doing so affected his left ankle.  Therefore, the Board has addressed the condition of the Veteran's left ankle in its remand instructions for the claim for a compensable rating for plantar warts and for service connection for the right ankle sprain. 

As such, the Board finds that the issue of service connection for a left ankle disorder is inextricably intertwined with the claims for an increased rating for plantar warts and for service connection for a right ankle sprain, and is deferred pending the outcome of those claims.  See Moffitt v. Brown, 10 Vet. App. 214, 222 (1997); Parker v. Brown, 10 Vet. App. 7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466, 467 (1992); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

E.  Right Ankle Sprain

Pertinent to his reopened claim for a right ankle sprain, at his November 2014 Board hearing, the Veteran asserted that his current right ankle condition, which he characterized as a "weak ankle," is a residual of a severe sprain which occurred in July 1989 and was noted in his service treatment records. He reported that he has experienced pain and discomfort in his right ankle since such injury.  In addition, the Veteran contends that such pain and discomfort has caused him to alter his gait and, as a result, develop an injury in his left ankle.

In addition, the Veteran has submitted private medical records which indicate he has been diagnosed with multiple disabilities of the right foot, to include Achilles tendonitis, plantar fasciitis, bilateral metatarsalgia, a pes cavus deformity with pronation syndrome and a hammertoe deformity.  

The Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his right ankle disorder.  38 U.S.C.A. § 5103A(d) ; McLendon, 20 Vet. App. at 81.  In this regard, the Board notes that the Veteran is competent to testify as to events in service that may have caused injury to his ankle, and he is competent to testify that his symptoms have continued since service.  The record also supports the plausibility of the Veteran's assertions.  The Veteran's service treatment records document treatment for a right ankle sprain and his private treatment records document diagnoses of multiple issues related to his ankle and foot.  As such, the Board finds that there is competent evidence of a disability that may be associated with an in-service event, injury, or disease and, because the Veteran has yet to undergo a VA examination of his right ankle, there is insufficient information with which to make a decision on the claim. Therefore, a VA examination and medical opinion are necessary for determining the nature and etiology of the Veteran's right ankle disorder. 

F.  Right Finger Deformity

The Veteran contends that his pre-existing right finger deformity was aggravated by his military service.  The Board notes that pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in the disability during service, unless there is a specific finding that the increase in the disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The burden falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both pre-existing and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (2004).  Notably, it is undisputed that the Veteran's right finger deformity pre-existed service.

On the Veteran's October 1986 Report of Medical Examination, made for purposes of enlistment, a deformity of the right 4th finger is noted.  The Veteran contends that, while in service, he further injured the finger and underwent corrective surgery.  Treatment records show that, in February 1989, the Veteran underwent tenolysis surgery to repair the finger.  In a November 1989 Report of Medical History, made for purposes of separation, the surgical scar was noted to be well-healed.  The Veteran testified at the November 2014 hearing that, as a result of the in-service surgery, he continued to experience pain, weakness, numbness and a weakened grip.  The Veteran also testified that, as a result of his surgery, he developed carpal tunnel syndrome.

The Veteran has not been afforded a VA examination and opinion to determine whether his pre-existing right finger deformity was aggravated or subject to an additional disability due to in-service injury.  In light of the Veteran's assertions, the Board finds that a VA examination is necessary to decide this issue.  38 C.F.R. 
§ 3.159(c)(4); McLendon, supra.



G. Records

In addition to the above, the Board notes as a final matter that a remand is necessary to obtain any relevant outstanding service and medical records.  At his November 2014 hearing, the Veteran testified that he was in the Army Reserve following his January 1990 discharge from service.  It does not appear that any effort has been made to obtain the service treatment and personnel records associated with the Veteran's reserve service.  Inasmuch as those records could bear on the outcome of his appeal, efforts must be made to obtain them.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c) (2014).

In addition, the Veteran testified that he has received medical treatment from Kaiser Permanente since 1993.  However, the Board notes that the private medical records on file are dated through January 2010.  Therefore, on remand, records dated from January 2010 to the present should be obtained.  In addition, the Veteran should be given another opportunity to identify any outstanding treatment records.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Request from all appropriate source(s) copies of the Veteran's complete service treatment and personnel records pertaining to his service in the Army Reserve, following the procedures set forth in 38 C.F.R. § 3.159. Efforts to obtain the records should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile. 38 C.F.R. 
§ 3.159(c)(2). 

Any records obtained must be associated with the record on appeal.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified. 
2.  The AOJ should request that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private medical records.  Thereafter, all identified records should be obtained for consideration in his appeal. 

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his plantar wart disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Following a physical examination and a review of the claims file, to include the Veteran's private medical treatment records, the examiner should address the following:

(A) Identify the nature and severity of all manifestations of the Veteran's plantar wart disability, to include any orthopedic disabilities of the bilateral feet and ankles.

(B) Determine whether the Veteran's bilateral foot diagnoses (bilateral metatarsalgia, pes cavus deformity with pronation syndrome, hammertoe deformity and xerosis) are (1) manifestations of his plantar wart disability, or residuals of any treatment of such disability, or (2) separate conditions unrelated to the Veteran's plantar wart disability. 

(C) Regarding any diagnosis related to the ankles, is it at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is caused OR aggravated by the Veteran's plantar wart disability?  

If aggravation is present, indicate the approximate level of severity of the ankle disorder before the onset of the aggravation. 

In addressing the above the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles, and objective medical findings.  All opinions expressed must be accompanied by supporting rationale. 

4.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of the Veteran's claimed traumatic brain injury (TBI).  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Following a physical examination and a review of the claims file, to include the Veteran's private medical treatment records, the examiner should address the following:

(A) Determine whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran
sustained a concussion and/or a TBI as a result of the in-service Humvee accident documented in his 1987 service treatment records.  

(B) If it is determined that the Veteran did sustain a concussion and/or a TBI, identify all current neurological disorders.

(C) For each diagnosed neurological disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that such is a result of the Veteran's concussion and/or TBI.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.

In addressing the above, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles, and objective medical findings.  All opinions expressed must be accompanied by supporting rationale.

5.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of the Veteran's bilateral hearing loss.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Following a physical examination and a review of the claims file, to include the Veteran's private medical treatment records, the examiner should address the following:

(A) Provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or great probability) that any current hearing loss is related to the Veteran's military service, to include his claimed noise exposure from live fire exercises, as well as his 1987 Humvee accident. 

(B) In addition to reporting the objective test results, the examiner should fully describe the Veteran's lay accounts of functional effects caused by the hearing disability in the final report of the evaluation, such as those impacting his daily activities and employability.

In addressing the above, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles, and objective medical findings.  All opinions expressed must be accompanied by supporting rationale. 

6.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine whether his current right ankle disorder or disorders are attributable to service, to include the documented sprain in his service treatment records.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Following a physical examination and a review of the claims file, to include the Veteran's private medical treatment records, the examiner should address the following:

(A) Identify all current disorders of the Veteran's ankles, both left and right.

(B) Then, for each currently diagnosed right ankle disorder, is it at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his right ankle sprain?

(C) For each currently diagnosed left ankle disorder, is it at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is caused OR aggravated by any right ankle disorder?  

If aggravation is present, the examiner is asked to identify which right ankle disorder causes the aggravation.  Then, to the extent possible, indicate the approximate level of severity of the left ankle disorder before the onset of the aggravation. 

In addressing the above, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles, and objective medical findings.  All opinions expressed must be accompanied by supporting rationale.

7.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his pre-existing right finger deformity.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Following a physical examination and a review of the claims file, to include the Veteran's private medical treatment records, the examiner should address the following:

(A) Is there clear and unmistakable evidence that the Veteran's pre-existing right finger deformity did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service? 

(B) If there was an increase in severity of the Veteran's right finger deformity during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?
(C) The examiner is asked to address the residuals, if any, of the Veteran's in-service surgery on the finger.  In addition, the examiner should address the Veteran's contentions that the in-service surgery resulted in his current symptoms of pain, weakness, numbness and a weakened grip, as well as his development of carpal tunnel syndrome in his right arm.

In addressing the above, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles, and objective medical findings.  All opinions expressed must be accompanied by supporting rationale.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


